       Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


TODD D. NELSON,
1914 County Road BB
Deerfield, WI 53531

                   Plaintiff,
                                             Case No.     20-cv-585
      vs.

NORTH CENTRAL STATES
REGIONAL COUNCIL OF CARPENTERS’
PENSION FUND
Registered Agent: Administrative Manager North Central States Regional Council
of Carpenters’ Pension Fund
1704 Devney Drive
Altoona, WI 54720

                   Defendant.


                                   COMPLAINT



      The Plaintiff, Todd D. Nelson, by Hawks Quindel, S.C., for his complaint

against the above-named Defendant, hereby states as follows:

                                     PARTIES

      1.     Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Deerfield, Wisconsin.

      2.     Defendant, North Central State Regional Council of Carpenters’

Pension Fund (the “Plan”), on information and belief, is an employee welfare benefit

plan subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) as
       Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 2 of 7



amended, and has been in effect since at least January 1, 2006 and continues to the

present time.

      3.     On information and belief, a Board of Trustees administers and

sponsors the Plan.

                              JURISDICTION & VENUE

      4.     As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      5.     Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.

      6.     Venue is proper in the Western District of Wisconsin pursuant to

ERISA § 502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events

and omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      7.     Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                        FACTS

      8.     Plaintiff is a former Carpenter and joined the North Central States

Regional Council of Carpenters, Local 314 union in 1984.

      9.     During the course of Plaintiff’s employment, Plaintiff became eligible

for certain benefits, including Unreduced Early Retirement Benefits and Disability

Benefits provided by the Plan.



                                       2
          Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 3 of 7



      10.      Plaintiff ceased working in July 2006 due to chronic neck pain,

myofascial pain, lumbar radiculopathy, arthritis, and degenerative disc disease.

      11.      The Plan’s Board of Trustees was responsible for determining whether

Plaintiff was eligible for Unreduced Early Retirement Benefits and Disability

Benefits.

      12.      Defendant was responsible for paying Plaintiff’s Unreduced Early

Retirement Benefits and Disability Benefits.

      13.      Defendant approved Plaintiff’s claim for Disability Benefits with a

retroactive starting date of June 1, 2016, but denied his claim for Disability Benefits

prior to that date.

      14.      Plaintiff’s Disability Benefits are worth $200.00 per month.

      15.      Defendant denied Plaintiff’s claim for Unreduced Early Retirement

Benefits in its entirety.

      16.      Plaintiff’s Unreduced Early Pension benefits are worth $2,490.92 per

month.

      17.      Plaintiff has been awarded SSDI benefits.

      18.      The Social Security Administration determined that Plaintiff was

disabled based on the same medical issues that constitute Plaintiff’s claim for

Unreduced Early Retirement Benefits and Disability Benefits.

      19.      Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claims.




                                        3
        Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 4 of 7



       20.     Plaintiff submitted complete medical documentation in support of

Plaintiff’s “total and permanent disability” as part of the appeal.

       21.     Plaintiff submitted three medical examination reports from doctors

certifying that due to chronic, severe neck pain, Plaintiff has been disabled since

July 2006.

       22.     Plaintiff submitted all information requested by the Defendant.

       23.     Defendant failed to consider the issues raised in Plaintiff’s appeal.

       24.     Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

       25.     Defendant did not perform a “full and fair review” of Plaintiff’s claims.

       26.     Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claims and an explanation of why that

material was necessary.

       27.     Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

       28.     Defendant failed to engage in a meaningful dialogue with Plaintiff.

       29.     Defendant failed to adequately explain its reasons for denying

Plaintiff’s benefits.

       30.     Defendant conducted a selective review of Plaintiff’s medical records.

       31.      Defendant failed to adequately assess Plaintiff’s employability,

including whether he was capable of engaging in “any occupation or employment for

renumeration or profit” as those terms are defined by the Plan.



                                         4
       Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 5 of 7



       32.    At all times material to this complaint, Plaintiff has remained “totally

and permanently disabled” as defined by the Plan.

       33.    At all times material to this case, the Plan has remained in full force

and effect.

       34.    Defendant’s   denial   of       Plaintiff’s   claims   for   Unreduced   Early

Retirement Benefits and Disability Benefits caused Plaintiff to suffer the loss of

benefits and to incur expenses.

                           FIRST CAUSE OF ACTION:
                     DENIAL OF BENEFITS IN VIOLATION OF
                         SECTION 502(a)(1)(B) OF ERISA

       35.    The preceding paragraphs are reincorporated by reference as though

set forth here in full.

       36.    Plaintiff has been and remains totally and permanently disabled, as

those terms are defined by the Plan.

       37.    Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is arbitrary and capricious as the Plan has

granted the administrator discretionary authority to determine eligibility for

benefits and to construe the Plan terms.

       38.    Defendant arbitrarily and capriciously denied Plaintiff benefits.

       39.    Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

       40.    Upon information and belief, Defendant inconsistently interpreted the

terms and conditions of the Plan from one case to the next.



                                          5
       Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 6 of 7



      41.    As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

      42.    Defendant’s       denial   of   Plaintiff’s   benefits   was     “downright

unreasonable.”

      43.    For these and other reasons, Defendant wrongfully denied Plaintiff’s

claims for Unreduced Early Retirement Benefits and Disability Benefits and

Plaintiff is entitled to said benefits pursuant to § 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Todd D. Nelson, demands judgment from the

Defendant for the following:

      A.     Payment of all retroactive Unreduced Early Retirement Benefits and

Disability Benefits owed to Plaintiff under the terms and conditions of the Plan;

      B.     A declaration of Plaintiff’s continued eligibility for all Unreduced Early

Retirement Benefits and Disability Benefits under the Plan;

      C.     Prejudgment interest;

      D.     Reasonable attorney’s fees and costs related to the action; and

      E.     Such other and further relief that the Court deems just and equitable.



Dated: June 25, 2020

                                   HAWKS QUINDEL, S.C.


                           By:     /s/ Danielle M. Schroder
                                   Danielle M. Schroder
                                   Email: dschroder@hq-law.com
                                   Jessa L. Victor
                                   Email: jvictor@hq-law.com

                                         6
Case: 3:20-cv-00585-wmc Document #: 1 Filed: 06/25/20 Page 7 of 7



                       409 East Main Street
                       P.O. Box 2155
                       Madison, Wisconsin 53701-2155
                       Telephone: 608/257-0040
                       Facsimile: 608/256-0236

                       Attorneys for Plaintiff, Todd D. Nelson




                             7
